DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2).
Regarding claim 1, Li discloses  a microelectronic package structure (Fig.6) comprising: a substrate (602;Fig.6); a die (210) on a first side of the substrate ( 210 is mounted on the top surface of 602), the die comprising an integrated circuit ( the die 210 is formed integrated circuits); an inductor (220:Fig.6; 220 can be in an inductor as described in [0036]), wherein the inductor comprises a first side (see bottom side of 220) and a second side (see top side of 220) opposite the first side, wherein the second side is at least partially embedded in the substrate (see top side of 220 embedded within 602), and wherein the first side of the inductor ( see bottom of 220) is substantially coplanar with a surface of the second side of the substrate (see bottom side of 220 flush with bottom surface of 602); a board (204), wherein a first side of the board is physically and electrically coupled to the second side of the substrate ( see 204 electrically coupled to 602); a board conductive feature ( board has conductive components that connects to 602 through solder balls),)and one or more thermal interconnect structures (219) between the first side of the inductor (bottom side of 220) and the first side of the board conductive feature ( top side of conductive components of 204), wherein the inductor is thermally coupled to the board conductive feature ( 220 is thermally connected to a conductive component on 204 by the solder balls 219).
Li is silent with respect to wherein a first side of the board conductive feature is substantially coplanar with the first side of the board and a second side of the board conductive feature is at least partially embedded within the board.
Chakravorty discloses a first side of the board conductive feature ( see top surface of 61,63,65 and 67;Fig.2) is substantially coplanar with the first side of the board ( top surface of board 60) and a second side of the board conductive feature (bottom surface of 61,63,65,67) is at least partially embedded within the board ( see bottom surface of 61,63,65,67 embedded in substrate 60;Fig.2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chakravorty to modify the board conductive features of Li in order to provide routing of electrical signals within a printed circuit board without increasing the vertical footprint of the overall electrical device. 
Regarding claim 9, Li discloses wherein the one or more thermal interconnect structures are within a footprint of the die ( see 219 within a vertical footprint of 210 in Fig.6).  

Claim (s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2), as applied to claim 1 above, and further in view of Lee (US 2007/0090912 A1).
	Regarding claim 2, Li is silent with respect to wherein the inductor comprises one or more conductive layers coupled to each other by a conductive via structure.  
	Lee discloses an inductor (see 300; Fig.4) comprising one or more conductive layers coupled to each other by a conductive via structure (see 300 in Fig.4).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the inductor of Li in order to perform circuit operations.

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2), as applied to claim 1 above, and further in view of Fitzgerald et al. (US 9515003 B2 hereinafter Fitzgerald).

	Regarding claim 8, Li does not specifically disclose the die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fitzgerald to modify the die of Li in order to perform complex circuit operations.

Claim (s) 10-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2).
	Regarding claim 10, Li discloses an assembly comprising: a board (204), the board comprising a board conductive feature (204 has a conductive feature on top to contact 219); a microelectronic device package (201 and 602) electrically coupled to the board, the microelectronic device package comprising: a substrate (602) ; an inductor (202), wherein a surface of the inductor is substantially coplanar with a surface of the substrate ( see bottom surface of 202 and 602); and one or more thermal interconnect structures between the surface of the inductor and surface of the board conductive feature.  
	LI fails to specifically disclose wherein a surface of the board conductive feature is coplanar with a surface of the board. 
Chakravorty discloses wherein a surface of the board conductive feature (see top surface of 63) is coplanar with a surface of the board ( see top surface of 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chakravorty to modify the board conductive features of Li in order to provide routing of electrical signals within a printed circuit board without increasing the vertical footprint of the overall electrical device. 


Regarding claim 11, Li discloses an wherein the inductor is thermally coupled to the board conductive feature (219 thermally coupes 202 with 204).  
Regarding claim 12, Li discloses an one or more solder balls are between the substrate and the board, and are adjacent a footprint of the die (see 219 below the footprint of 210).  
Regarding claim 16, Li discloses wherein the inductor within a footprint of the die ( see 202 within a vertical footprint of 210 in Fig.6).  

Regarding claim 17, Li discloses forming an inductor (202;Fig.4) within a portion of a substrate (602), wherein a surface of the inductor is substantially coplanar with a surface of the substrate (see bottom surface of 220 and bottom surface of 602); attaching one or more thermal interconnect structures (219;Fig.4) on the surface of the inductor (bottom of 220); forming a conductive feature within a board ( board 204 has a conductive feature [not shown] that connects with 219); and placing the one or more thermal interconnect structures on the surface of the conductive feature of the board ( 219 is placed on the conductive features of 204 to connect the inductor 220 with the board 204 circuitry).  
Li fails to specifically disclose wherein a surface of the conductive feature is substantially coplanar with a surface of the board.
Chakravorty discloses wherein a surface of the board conductive feature (see top surface of 63) is coplanar with a surface of the board ( see top surface of 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Chakravorty to modify the board conductive features of Li in order to provide routing of electrical signals within a printed circuit board without increasing the vertical footprint of the overall electrical device. 

Claim (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2) as applied to claim 10 above, and further in view of Tonaru et al. (US 2020/0344881 A1 hereinafter Tonaru).
Regarding claim 13, Li fails to specifically disclose wherein at least a portion of the board conductive feature is a mirror image of at least a portion of the inductor, wherein the mirror image is a reflection through a center portion of the one or more thermal interconnect structures  
Tonaru discloses wherein at least a portion of the board conductive feature (see P11 and P12 in Fig.4B and Fig.4A) is a mirror image of at least a portion of the inductor (see P11 a mirror image of P21 in Fig.1A), wherein the mirror image is a reflection through a center portion of the one or more thermal interconnect structures (see P11 a reflection through the center point of 5 of P21; Fig.1A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Tonaru to modify the board conductive features of Li in order to provide a strong electrical and mechanical connection between a board and a passive component.

Claim (s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US 7339798 B2), as applied to claim 10 above, and further in view of Fitzgerald et al. (US 9515003 B2 hereinafter Fitzgerald).

	Regarding claim 14, Li does not specifically disclose the die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator.
	Fitzgerald discloses a die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator (see col.3:lin 25-43).

Regarding claim 15, Li does not specifically disclose wherein the inductor comprises an air core inductor.  
 	Fitzgerald discloses an air core inductor (see air core inductors 122 and 124 in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fitzgerald to modify the inductor of Li in order to perform circuit operations.
Claim (s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0064837 A1 hereinafter Li) in view of Chakravorty (US7339798 B2), as applied to claim 17 above, and further in view of Lee (US 2007/0090912 A1).
	Regarding claim 18, Li is silent with respect to wherein the inductor comprises forming one or more inductor conductive layers coupled to each other by a conductive via structure.  
	Lee discloses an inductor (see 300; Fig.4) comprising one or more inductor conductive layers coupled to each other by a conductive via structure (see 300 in Fig.4).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the inductor of Li in order to perform circuit operations.
 Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li in view of Chakravorty (US 7339798 B2), as applied to claim 17 above, and further in view of Fitzgerald.

	Regarding claim 19, Li discloses a die (210) attached on the side of the substrate (602) opposite to the inductor (220:Fig.4)


	Fitzgerald discloses a die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator (see col.3:lin 25-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fitzgerald to modify the die of Li in order to perform complex circuit operations.

Claim (s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li in view of Chakravorty in view of Fitzgerald as applied to claim 19 above and further in view of Tonaru.


Regarding claim 20, Li discloses wherein attaching the die comprises attaching the die over the inductor ( see 210 is over inductor 220;Fig.6), wherein a footprint of the conductive 27AA8273-US feature is within a footprint of the die ( see 204 and 210 in Fig.5),
	Li fails to disclose wherein a length of the surface of the conductive feature (see length of P11; in Fig.1A and Fig.4A is substantially equal to a length of the surface of the inductor (see length of P21 in Fig.1A).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Tonaru to modify the board conductive features of Li in order to provide a strong electrical and mechanical connection between a board and a passive component.
  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 3-7, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the inductor comprises a first conductive layer over a second conductive layer, and wherein the board conductive feature comprises a first board conductive layer over a second board conductive layer, wherein the first conductive layer of the inductor is substantially coplanar with the second side of the substrate, and wherein the first board conductive layer is substantially coplanar with the first side of the board, and wherein a thickness of the first conductive layer of the inductor is substantially the same as a thickness of the first board conductive layer” in combination with the remaining limitations of the claim 1. 
. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons  



	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 



/PETE T LEE/Primary Examiner, Art Unit 2848